Citation Nr: 0636487	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6104(a) is proper.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Army from December 1941 
to April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 Compensation and Pension Service (CPS) 
decision by VA, which determined that the veteran forfeited 
all rights, claims and benefits to which he might otherwise 
be entitled under the laws administered by VA because he 
committed acts of treason.  The veteran received a notice of 
the decision in April 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in May 2004.  Subsequently, in 
August 2004 CPS provided a Statement of the Case (SOC), and 
thereafter, in October 2004, the veteran timely filed a 
substantive appeal.

The veteran did not request a Board hearing on this matter, 
and CPS provided a Supplemental Statement of the Case (SSOC) 
in December 2004.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in October 2006.


FINDINGS OF FACT

The veteran did not commit acts of treason or otherwise aid 
the enemy during his World War II service.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6104 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.900, 
3.902, 3.905 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that the evidence does not 
demonstrate that he participated in acts of treason beyond a 
reasonable doubt, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  

II. Law and Regulations
a. Forfeiture
38 U.S.C.A. § 6104 sets forth the provisions that govern 
forfeiture of veteran's benefits due to treason.  38 U.S.C.A. 
§ 6104.  Specifically, § 6104(a) provides that "[a]ny person 
shown by evidence satisfactory to the Secretary to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary."  38 U.S.C.A. § 6104(a); accord Jandoc v. 
Brown, 
8 Vet. App. 476, 480 (1996) (setting forth provisions of 38 
U.S.C.A. § 6104(a)); see 38 C.F.R. § 3.902(a) (defining 
"treasonable acts" as "[a]ny act of mutiny, treason, 
sabotage or rendering assistance to an enemy of the United 
States or its allies").      

In a forfeiture action against a veteran, VA must follow 
special procedures.  Trilles v. West, 13 Vet. App. 314, 318 
(2000) (en banc).  Specifically, the RO must send "to the 
person affected a written notice containing the following: 
(1) A statement of the specific charges, (2) a detailed 
statement of evidence supporting the charges, (3) notice of 
the right to submit evidence or a statement in rebuttal or 
explanation within 60 days, (4) citation and discussion of 
the applicable statute, and (5) notice of the right to a 
hearing and representation by counsel."  Id.; accord 38 
C.F.R. § 3.905(b) (setting forth notice requirements for 
forfeiture actions based on treasonable acts).  "Only after 
such a notice is a forfeiture decision to be made."  
Trilles, supra, at 318-19; accord 38 C.F.R. § 3.905(b) 
("Forfeiture of benefits . . . will not be declared until 
the person has been notified . . . of the right to present a 
defense").

b. Standard of Proof
A forfeiture action constitutes an adversarial process 
initiated by VA to protect the public fisc from false or 
fraudulent claims.  See Trilles, 13 Vet. App. at 326.  As an 
adversarial process, the declaration of forfeiture requires 
the VA to apply the "beyond a reasonable doubt" standard.  
Id., at 318, 326-27 (noting that "VA adheres to th[e] 
beyond-a-reasonable-doubt standard" in forfeiture cases).  
Such a standard of proof is significantly higher than the 
typical VA claims adjudication standard, and is also higher 
than the "clear and unmistakable evidence (obvious or 
manifest)" test required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) and the "clear and 
convincing evidence" test set forth at 38 C.F.R. § 3.343(c) 
(2005) required to show actual employability to reduce a 
total disability rating.  See id., at 327.  VA must therefore 
determine whether the evidence establishes beyond a 
reasonable doubt that the veteran participated in acts of 
treason.  Such a determination is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388, 389 (1997).


III. Analysis
a. Factual Background
Military Records
An undated Extract of Special Orders by the Philippine Army 
indicates that the veteran was to report to the Counter 
Intelligence Corps Training School in November 1945.  This 
order was hand-signed by Colonel L.R. 

The veteran submitted a Philippine Army Certificate, dated 
December 1945, which confirmed that he had successfully 
completed the course for Agents at the Counter Intelligence 
School of the Philippine Army.  This document contained one 
legible signature of F.W.C., a captain and commandant.    

In a typewritten March 1945 Affidavit of Philippine Army 
Personnel, the veteran indicated that he served as a 
guerrilla with the ROTC Hunters from December 1942 to March 
1944, as well as from October 1944 to February 1945.  He also 
stated that he worked as an undercover intelligence operative 
for the United States, infiltrating the Japanese Metropolitan 
Constabulary (MC) from March 1944 to October 1944, where he 
acted as an intelligence operative of the guerrillas.  This 
document contained all typewritten information, to include a 
typed signature of the veteran and that of a 1st Lieutenant 
with the first name of B. (last name unknown, as this aged 
record contained missing portions), before whom the veteran 
had sworn and subscribed.

A photocopied, handwritten Affidavit of Philippine Army 
Personnel also dated March 1945, contains the same 
information regarding the veteran's service.  This document 
contains handwritten signatures of the veteran and 1st 
Lieutenant B.C.L., however, it was not certified by a 
commanding officer.  

A handwritten Affidavit of Philippine Army Personnel, dated 
April 1947, provides detailed information, to include a 
thorough account of the veteran's time and activities from 
the date of enlistment to the date of separation.  The 
veteran indicated that he served as part of the Procurement 
Section Headquarters and later as an intelligence officer 
under the ROTC guerrillas.  He further stated that he worked 
as an undercover intelligence officer in the MC, subsequently 
joining the Hunter guerrillas, operating under Captain G.I.  
The veteran conveyed that he volunteered for the service 
after the ROTC units of Manila were disbanded, being inducted 
in December 1941.  Although signed by the veteran and sworn 
before a Captain A.M.L., this document was not certified by a 
commanding officer.        

A photocopy of a document, also dated April 1947, signed by 
Lieutenant Colonels G.I. (the same G.I. as noted elsewhere in 
this decision) and N.M.F., indicates that the veteran was a 
member of the Hunters Veterans Legion, and indicates that his 
guerrilla alias was "S."   

An August 1947 document signed by 2d Lieutenant M.S.A. 
certified that the veteran achieved clearance under General 
Orders No. 135, HAP.  

Another photocopied, handwritten Affidavit of Philippine Army 
Personnel, this one dated January 1948, contains service data 
akin to that included in the March 1945 and April 1947 
Affidavits of Philippine Army Personnel.  The 1948 document 
was signed by the veteran and a Captain F.B., but had no 
certification by a commanding officer.     

A contemporary document, submitted in response to a March 
2003 VA Form 21-3101 request of microfilm documents for 
loyalty purposes, lists the veteran's nature of service from 
enlistment to separation, to include service with USAFFE.  
This document further indicates that the veteran had no 
recognized guerrilla service.  

Affidavits
A November 1945 affidavit by Captain G.I., former Chief of 
the ROTC Hunters or guerrillas, indicates that the veteran 
joined the Hunters or ROTC guerrillas in December 1942 under 
his command.  Captain G.I. further stated that the veteran 
was planted in the MC as an intelligence operative to assist 
in the fighting against the Japanese.  He declared that he 
ordered the veteran to desert the MC in October 1944, and 
that the veteran assumed the name "S." in carrying out his 
duties in the guerilla service.  Captain G.I. explained that 
the veteran was not on the roster of officers of the Hunters 
personnel due to the fact that he was already processed in 
the Philippine Army when such a list was submitted for 
recognition.  This document contains a type-written signature 
of G.I., and a handwritten signature of M.F., before whom the 
affidavit had been sworn and subscribed.   

In an October 1947 affidavit, signed in handwriting by 
Captain F.T. and sworn before Captain L.B., the affiant 
indicated that the veteran was one of the disbanded ROTC 
cadets who volunteered in the enlisted service PA and was 
duly inducted to USAFFE in December 1941.  

In another October 1947 affidavit, signed in handwriting by 
J.P.B. and sworn before Captain R.P.B., the affiant indicated 
that the veteran was assigned in the Procurement Section and 
voluntarily was inducted to USAFFE in December 1941 just 
after he was disbanded from the ROTC.       

September 2003 Personal Hearing
At his September 2003 hearing, the veteran testified that he 
had been a civilian volunteer with the Army in the Hunters 
Guerilla and had voluntarily joined the MC from March 1944 to 
September 1944, for which he received a salary.  Hearing 
Transcript at 2.  He stated that he worked in intelligence, 
to include surveillance, and that he had complete MC 
equipment and firearms.  Hearing Transcript at 3.  The 
veteran further conveyed that he had conducted patrols with 
Filipinos and some Americans, and that he had operated as a 
guerilla.  Hearing Transcript at 4, 5.  When asked how he 
could have worked as both a pro-American guerilla and a 
member of the MC, the veteran responded that he joined the MC 
to hide his connection with the guerillas, essentially 
working undercover for the United States.  Hearing Transcript 
at 5, 6.  

The record revealed that the veteran and other MC police had 
arrested certain individuals, who allegedly were USAFFE 
members.  Hearing Transcript at 6.  The veteran explained his 
participation in such activity by stating that the arrested 
individuals were suspected of aiding the Japanese.  Hearing 
Transcript at 6.  He noted that his work with the MC required 
him to catch thieves and others who were planning to organize 
against the Japanese.  Hearing Transcript at 9.  The veteran 
stated that he never swore allegiance to the Japanese 
government and that he had no other evidence to submit that 
would demonstrate his assistance of the guerillas during his 
employment with the MC.  Hearing Transcript at 9.        

Forfeiture Decision
Prior to its April 2004 Forfeiture Decision, CPS had issued a 
Proposed Administrative Decision, notice thereof, both in 
September 2003, and a Final Administration Decision, dated 
October 2003, which determined that the evidence of record 
warranted submission of the veteran for consideration of 
forfeiture for aiding the enemy.  

CPS issued its Forfeiture Decision in April 2004, finding 
that the veteran voluntarily joined the Metropolitan 
Constabulary, an institution charged primarily with 
preserving order in Manila and enforcing the laws and 
instructions promulgated by the Imperial Japanese Forces in 
the Philippines.  CPS found that the veteran performed his 
duties in the Metropolitan Constabulary under the direction 
and control of the Japanese military, who aimed to carry out 
the war effort against the United States and its allies.  
While acknowledging that the veteran alleged that he had 
aided the guerrillas by providing intelligence information on 
Japanese Army movements, CPS found that no official records 
substantiated such a claim.  Specifically, the Service 
Department disclosed that the veteran had no guerilla service 
and that he in fact partook in encounters between guerillas 
and the Metropolitan Constabulary assigned in San Juan.  
Based on this evidence, CPS determined that the veteran had 
rendered assistance to the enemy in violation of 38 U.S.C.A. 
§ 6104(a).  The December 2004 SSOC reiterated these points 
and affirmed this unfavorable ruling.

Veteran's Correspondences
In an August 2002 Statement in Support of Claim, the veteran 
stated that he had participated in espionage duty on behalf 
of the United States and that he belonged to the ROTC 
Hunters, under the alias, Commander S.

In a January 2003 letter to VA, the veteran denied working 
for the Japanese, and reiterated his allegiance to the 
Hunters ROTC.  He again stated that he operated at this time 
under the name Commander S.

In his September 2004 substantive appeal, the veteran 
maintained that he served as an ROTC Deep Infiltration agent, 
whose identity was protected and who participated in highly 
classified and top secret missions.  He further stated that 
he convinced the Japanese that he was their ally, yet in 
truth was working on behalf of the United States.  He 
admitted to joining the MC, which he indicated was the 
weakest point of the Japanese, and stated that he assumed the 
name, "S."        


b. Discussion
Procedural Requirements of 38 C.F.R. § 3.905(b)
CPS issued a September 2003 letter to the veteran, which 
informed him of the proposal to charge him with a violation 
of 38 U.S.C.A. § 6104 on the basis of treason.  This 
correspondence set forth the relevant statute and a detailed 
description of the specific charges and evidence against the 
veteran.  It additionally apprised him of his rights to a 
hearing and representation as well as the right to submit 
evidence in his defense within 60 days.    

The Board determines that CPS provided the veteran with 
proper notice of the forfeiture charge in accordance with 38 
C.F.R. § 3.905(b) in its September 2003 correspondence.  This 
letter fully complied with the regulatory mandates in that it 
apprised the veteran of the specific charge, the evidence 
against him, relevant statute, and his various rights to 
defend against the charge.  See 38 C.F.R. § 3.905(b).

Merits of the Veteran's Appeal
The Board determines that the evidence of record does not 
demonstrate beyond a reasonable doubt that the veteran 
committed acts of treason.  Over a period of 50 years, as 
reflected by his detailed Personnel Affidavits of the 
Philippine Army from the 1940s, his September 2003 hearing 
testimony, and his numerous correspondences with VA, most 
recently submitted in 2006, the veteran has steadfastly 
maintained that his admitted involvement with the MC took the 
form of intelligence gathering for the United States; he has 
never wavered from this description or provided accounts that 
the Board finds to be inconsistent with such a claim.  His 
Extract of Special Orders by the Philippine Army as well as 
the December 1945 Philippine Army Certificate, indicating his 
successfully completion of the course for Agents at the 
Counter Intelligence School of the Philippine Army, 
corroborate his account.  In addition, the November 1945 
affidavit by Captain G.I., while not hand-signed by him in 
writing, was signed by a witness, M.F., and does support the 
veteran's characterization of his service as an intelligence 
operative: This document provides the same October 1944 date 
of MC desertion as had the veteran, it indicates that the 
veteran assumed the name, S., which the veteran also has 
maintained, and it offers a reasonable explanation as to why 
the veteran's name did not appear on the Hunters guerrilla 
roster.  This affidavit and the information contained in it 
thus additionally raise a question as to whether the veteran 
in fact committed a treasonable act while working for the MC.  

In support of this conclusion, the Board notes that 
forfeiture action is an adversarial process initiated by VA 
and such an adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a forfeiture.  
See Trilles v. West, 13 Vet. App. 314, 320- 22, 326-27 
(2000).  VA must satisfy this burden.  The United States 
Court of Appeals for Veterans Claims has held that such a 
standard of proof is much higher than the typical claims 
adjudication standard.  In Trilles, 13 Vet. App. at 327, the 
Court pointed out that the "beyond a reasonable doubt" 
standard is a higher standard of proof than the "clear and 
unmistakable evidence (obvious or manifest)" standard 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) or the "clear and convincing evidence" 
standard set forth at 38 C.F.R. § 3.343(c) required to show 
actual employability in reducing a rating of 100 percent.

Any minimal amount of doubt does not satisfy the beyond a 
reasonable doubt standard annunciated in Trilles.  The 
statutory criteria for forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA have 
not been met beyond a reasonable doubt.  38 C.F.R. §§ 3.901, 
3.905; Trilles, supra.  That is, when viewed as a whole, the 
evidence of record does not prove beyond a reasonable doubt 
that the veteran violated the provisions of 38 U.S.C.A. § 
6104(a) by committing treason.










ORDER

The declaration of forfeiture against the veteran was 
improper under 38 U.S.C.A. § 6104(a), and the veteran's 
appeal is therefore granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


